ICJ_174_ICAOCouncil-IASTA_BHR-EGY-ARE_QAT_2019-03-27_ORD_01_NA_00_EN.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


  APPEL CONCERNANT LA COMPÉTENCE
         DU CONSEIL DE L’OACI
  EN VERTU DE L’ARTICLE II, SECTION 2,
DE L’ACCORD DE 1944 RELATIF AU TRANSIT
DES SERVICES AÉRIENS INTERNATIONAUX
              (BAHREÏN, ÉGYPTE
       ET ÉMIRATS ARABES UNIS c. QATAR)


         ORDONNANCE DU 27 MARS 2019




                 2019
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


APPEAL RELATING TO THE JURISDICTION
        OF THE ICAO COUNCIL
     UNDER ARTICLE II, SECTION 2,
     OF THE 1944 INTERNATIONAL
  AIR SERVICES TRANSIT AGREEMENT
               (BAHRAIN, EGYPT
      AND UNITED ARAB EMIRATES v. QATAR)


            ORDER OF 27 MARCH 2019

                            Mode oﬃciel de citation :
  Appel concernant la compétence du Conseil de l’OACI en vertu de l’article II,
section 2, de l’accord de 1944 relatif au transit des services aériens internationaux
                (Bahreïn, Egypte et Emirats arabes unis c. Qatar),
            ordonnance du 27 mars 2019, C.I.J. Recueil 2019, p. 348




                                 Oﬃcial citation :
   Appeal relating to the Jurisdiction of the ICAO Council under Article II,
     Section 2, of the 1944 International Air Services Transit Agreement
           (Bahrain, Egypt and United Arab Emirates v. Qatar),
            Order of 27 March 2019, I.C.J. Reports 2019, p. 348




                                                                  1166
                                                  No de vente:
ISSN 0074-4441                                    Sales number
ISBN 978-92-1-157368-8

                                 27 MARS 2019

                                ORDONNANCE




  APPEL CONCERNANT LA COMPÉTENCE
         DU CONSEIL DE L’OACI
  EN VERTU DE L’ARTICLE II, SECTION 2,
DE L’ACCORD DE 1944 RELATIF AU TRANSIT
DES SERVICES AÉRIENS INTERNATIONAUX
          (BAHREÏN, ÉGYPTE
   ET ÉMIRATS ARABES UNIS c. QATAR)




APPEAL RELATING TO THE JURISDICTION
        OF THE ICAO COUNCIL
     UNDER ARTICLE II, SECTION 2,
     OF THE 1944 INTERNATIONAL
  AIR SERVICES TRANSIT AGREEMENT
          (BAHRAIN, EGYPT
 AND UNITED ARAB EMIRATES v. QATAR)




                                27 MARCH 2019

                                      ORDER

                                                                    348




             INTERNATIONAL COURT OF JUSTICE
                              YEAR 2019
                                                                              2019
                            27 March 2019                                   27 March
                                                                           General List
                                                                             No. 174
 APPEAL RELATING TO THE JURISDICTION
         OF THE ICAO COUNCIL
      UNDER ARTICLE II, SECTION 2,
      OF THE 1944 INTERNATIONAL
   AIR SERVICES TRANSIT AGREEMENT
                    (BAHRAIN, EGYPT
           AND UNITED ARAB EMIRATES v. QATAR)




                               ORDER


Present: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
         Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
         Bhandari, Crawford, Gevorgian, Salam, Iwasawa; Deputy-
         Registrar Fomété.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
   Having regard to the Application ﬁled in the Registry of the Court on
4 July 2018, instituting an appeal by the Kingdom of Bahrain, the
Arab Republic of Egypt and the United Arab Emirates (hereinafter col-
lectively referred to as the “Applicants”) from the decision rendered by
the Council of the International Civil Aviation Organization on 29 June
2018 in proceedings commenced by the State of Qatar (hereinafter
referred to as “Qatar” or the “Respondent”) against these States on

                                                                      4

                     icao council (order 27 III 19)                    349

30 October 2017 pursuant to Article II, Section 2, of the 1944 Interna-
tional Air Services Transit Agreement,
   Having regard to the Order dated 25 July 2018, whereby the President
of the Court ﬁxed 27 December 2018 and 27 May 2019 as the respective
time-limits for the ﬁling of a Memorial by the Applicants, and a Counter-
Memorial by the Respondent,
   Having regard to the Memorial ﬁled by the Applicants on 27 December
2018 and the Counter-Memorial ﬁled by the Respondent on 25 February
2019;
   Whereas the President of the Court convened a meeting with the Agents
of the Parties on 15 March 2019 in order to ascertain their views with
regard to certain questions of procedure; whereas, ahead of that meeting,
in a letter dated 11 March 2019, the Applicants requested the Court to
authorize or direct a second round of written pleadings, in view of “the
nature, complexity and importance of the legal and factual issues arising
for consideration in this case”; and whereas, in a letter dated 12 March
2019, the Agent of the Respondent indicated that the views of Qatar with
regard to questions of procedure would be presented at the forthcoming
meeting;
   Whereas, at that meeting, the Applicants reiterated that, in their view,
a second round of written pleadings was warranted in the circumstances
of the case; whereas they stated, in particular, that in its Counter-
Memorial the Respondent had introduced a considerable amount of new
factual material, which raised a number of evidentiary issues, as well as
new legal arguments, with respect to which, as a matter of due process,
the Applicants should be given an opportunity to respond in writing; and
whereas, in terms of the time frame, the Applicants requested a minimum
period of four months for the preparation of their Reply;
   Whereas, at the same meeting, the Respondent stated that, in its view,
a second round was not deemed necessary; whereas it considered that the
scope of the case was limited by virtue of its very nature, namely, an
appeal from a decision of the Council of the International Civil Aviation
Organization; whereas the Respondent maintained that the Court was
already suﬃciently informed about the factual and legal issues raised in
the case; and whereas the Respondent indicated that, in the event that the
Court were to direct a second round of written pleadings, the Applicants
and the Respondent should each be given one month for the preparation
of a Reply and a Rejoinder, respectively;
   Taking into account the views of the Parties,
  Directs the submission of a Reply by the Kingdom of Bahrain, the
Arab Republic of Egypt, and the United Arab Emirates, and a Rejoinder
by the State of Qatar;
  Fixes the following time-limits for the ﬁling of these written pleadings:


                                                                          5

                    icao council (order 27 III 19)                   350

   27 May 2019 for the Reply of the Kingdom of Bahrain, the Arab Repub-
lic of Egypt and the United Arab Emirates;
   29 July 2019 for the Rejoinder of the State of Qatar; and
  Reserves the subsequent procedure for further decision.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of March, two
thousand and nineteen, in ﬁve copies, one of which will be placed in the
archives of the Court and the others transmitted to the Governments of
the Kingdom of Bahrain, the Arab Republic of Egypt and the United
Arab Emirates, and to the Government of the State of Qatar, respec-
tively.

                                  (Signed) Abdulqawi Ahmed Yusuf,
                                                  President.
                                      (Signed) Jean-Pelé Fomété,
                                               Deputy-Registrar.




                                                                       6

